UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 26, 2009 (May 26, 2009) Avis Budget Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10308 06-0918165 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 6 Sylvan Way Parsippany, NJ 07054 (Address of Principal Executive Offices) (Zip Code) (973) 496-4700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On May 26, 2009, we issued a press release announcing that we have obtained commitments for approximately $325 million in operating lease financing for vehicles to be added to our U.S. car rental fleet in the next four months. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press Release dated May 26, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. AVIS BUDGET GROUP, INC. By: /s/Jean M. Sera Name: Jean M. Sera Title: Senior Vice President and Secretary Date: May 26, 2009 AVIS BUDGET GROUP, INC. CURRENT REPORT ON FORM 8-K Report Dated May 26, 2009 (May 26, 2009) EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated May 26, 2009.
